MEMORANDUM ***
1. Petitioner claims the immigration judge’s determination that she failed to show her removal would result in exceptional and extremely unusual hardship to her daughter was based on misinterpretations of the law. However, petitioner did not raise this claim before the Board of Immigration Appeals. Rather, she argued before the Board only that she had provided sufficient evidence to demonstrate the requisite hardship. Petitioner failed to exhaust her claim that the immigration judge misunderstood the appropriate legal standard for exceptional and extremely unusual hardship, and we thus lack jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1). Further, even if we had jurisdiction to consider the claim, we would find it to be meritless, as the immigration judge’s interpretation of the standard was consistent with existing law and did not violate petitioner’s due process rights.
2. The Board’s affirmance without opinion of the immigration judge’s decision did not deprive petitioner of her right to *385appeal. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003).
DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.